United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
PRISON INDUSTRIES, INC., Ray Brook, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John F. Niles, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0037
Issued: November 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 30, 20162 appellant, through counsel, filed a timely appeal from an
April 4, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 4, 2016, the date of OWCP’s last decision was
October 1, 2016. Since using October 14, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is September 30, 2016, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1)

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to the accepted December 8, 2014 employment incident.
FACTUAL HISTORY
On December 8, 2014 appellant, then a 43-year-old textiles foreman, filed a traumatic
injury claim (Form CA-1) alleging that, on that same date, he sustained an injury to his lower left
back, hip, and groin area when lifting a filing cabinet off the floor causing severe back pain. He
notified his supervisor, stopped work, and first sought medical treatment on the date of injury.
On the reverse side of the claim form, appellant’s supervisor controverted the claim stating that
appellant had called in sick on December 1, 2014 because he injured his back over the weekend,
prior to the December 8, 2014 employment incident.4
The employing establishment issued a properly completed authorization for examination,
Form CA-16, dated December 8, 2014, which indicated that appellant was authorized to seek
medical treatment related to the alleged December 8, 2014 injury with Dr. Brian Hart, Boardcertified in family medicine. The description of injury was reported as lower back strain. On the
reverse side of the Form CA-16 dated December 8, 2014, Dr. Hart completed the attending
physician’s report stating that appellant was lifting a file cabinet and experienced right groin pain
and left lower back pain. He diagnosed right inguinal hernia and low back pain. Dr. Hart
checked the box marked “yes” when asked if the condition was caused or aggravated by the
employment activity and found appellant totally disabled through December 15, 2014.
In a December 31, 2014 medical report, Dr. Michael Hill, a treating physician, reported
that appellant was referred for evaluation of a right inguinal hernia. He noted right inguinal pain
for a little over a week since lifting something heavy. Dr. Hill noted abdominal pain and opined
that appellant’s injury could be a groin pull and not a hernia, which usually improved after a few
weeks.
Dr. Hart provided disability slips and work capacity evaluation forms (OWCP-5c)
pertaining to appellant’s disability and work restrictions dated January 6 through April 8, 2015.
Appellant was temporarily totally disabled from December 8 through January 20, 2015. He was
released to light-duty work with restrictions on January 21, 2015.
Physical therapy notes from Adirondack Health dated January 7 through 16, 2015 were
also submitted documenting appellant’s treatment.
3

5 U.S.C. § 8101 et seq.

4

The Board notes that appellant has seven other traumatic injury claims with a date of injury ranging from
February 6, 2003 through August 20, 2013. The record before the Board contains no other information pertaining to
appellant’s prior claims.

2

On January 22, 2015 the employing establishment offered appellant a modified job
within his physician’s work restrictions. On January 23, 2015 appellant accepted the temporary
position of mail room officer.
In a March 2, 2015 medical report, Dr. Hart reported follow-up for a December 8, 2014
workers’ compensation injury. He noted appellant’s continued low back pain radiating to the left
leg. Dr. Hart noted complaints of low back pain with left radiculopathy which was not
improving with home physical therapy exercises and medication. As such, he referred appellant
for a lumbar spine magnetic resonance imaging (MRI) scan.
In a March 10, 2015 diagnostic report, Dr. Richard M. Moccia, Board-certified in internal
medicine, reported that a lumbar spine MRI scan revealed subligamentous disc herniation at
L3-4. The nerve roots were intact but there were degenerative changes in the facet joints
producing a relative spinal stenosis at the L3-4 level. Dr. Moccia further noted midline bulge of
the annulus fibrosis at L4-5 and degenerative disc disease at L3-4 and L4-5 with a schmorl’s
node along the inferior endplate of L5.
On April 10, 2015 Dr. Hart found appellant temporarily totally disabled beginning
April 6, 2014.
By letter dated April 24, 2015, OWCP notified appellant that his claim was initially
administratively handled to allow medical payments, as his claim appeared to involve a minor
injury resulting in minimal or no lost time from work. However, the merits of his claim had not
been formally considered and his claim had been reopened for consideration of the merits
because the medical bills had exceeded $1,500.00. OWCP informed appellant that the evidence
of record was insufficient to establish his traumatic injury claim. He was advised of the medical
and factual evidence needed and instructed to submit a narrative medical report from his
attending physician pertaining to his traumatic injury claim. Appellant was afforded 30 days to
submit this additional evidence.
In an April 23, 2015 medical report, Dr. Fred P. Scialabba, a Board-certified
neurosurgeon, related that appellant described a December 8, 2014 injury when he attempted to
move a heavy cabinet and experienced pain in his back traveling to his left leg. He diagnosed
leg pain, lower back pain, diabetes mellitus, and anxiety. Dr. Scialabba reported that appellant
presented with a work-related injury that occurred at the employing establishment. Appellant’s
lumbar spine MRI scan was suggestive of a central disc bulge at L3-4 superimposed upon a
congenitally narrow canal at L3-4. Dr. Scialabba noted that, while the MRI scan explained
appellant’s back pain, it did not explain his left leg pain. As such, he recommended an
electromyography (EMG) and nerve conduction velocity (NCV) study of the left lower
extremity.
In a May 14, 2015 narrative statement, appellant responded to OWCP’s development
letter and reported that he was injured on December 8, 2014 when attempting to lift a filing
cabinet in the UNICOR Factory manager’s office. He noted prior back pain which would
normally dissipate with use of pain relievers after a few days. However, appellant had never
experienced back pain like that on December 8, 2014, which remained for the next six months
later. He further explained that he had back pain on December 1, 2014 but was back at work the

3

following day with no restrictions. Appellant reported that in the fall of 2014, he had an x-ray
which revealed no abnormal findings. In March 2015, an MRI scan of the lumbar spine revealed
an L3-4 herniation. Appellant reported that his supervisor would corroborate that he hurt his
back at work when lifting the file cabinet, as well as his coworker, P.C., who witnessed the
incident. In an accompanying May 1, 2015 witness statement, P.C. reported that, on
December 8, 2014, he witnessed appellant try to move a horizontal filing cabinet which he
dropped, complaining that he had hurt his back.
In a May 15, 2015 report, Dr. Hart diagnosed low back pain and herniated nucleus
pulposus at L3-4. He responded to OWCP’s April 24, 2015 development letter stating that he
began treating appellant on December 8, 2014 for the reported back injury of the same date from
lifting a file cabinet. Dr. Hart noted that appellant’s low back pain into the left leg was worse
with trunk motion. He attached findings from a March 10, 2015 MRI scan of the lumbar spine.
Dr. Hart concluded that the work activity of lifting a file cabinet was causally related to
appellant’s bulging disc at the L3-4 level which was causing his symptoms.
By decision dated May 29, 2015, OWCP found that the December 8, 2014 incident
occurred as alleged. It denied appellant’s claim finding that the evidence of record failed to
establish that his diagnosed condition was causally related to the accepted December 8, 2014
employment incident.
On June 29, 2015 appellant, through counsel, requested an oral hearing before an OWCP
Hearing Representative. Counsel made reference to the medical reports previously submitted as
having established that the injury was causally related to the December 8, 2014 employment
incident.
In support of his claim, appellant submitted OWCP-5c forms from Dr. Hart finding him
temporarily totally disabled beginning June 3, 2015.
By letter dated February 4, 2016, counsel for appellant noted submission of an October 5,
2015 report from Dr. Scialabba and a November 2, 2015 report from Dr. Hart in support of
appellant’s traumatic injury claim.5
In the November 2, 2015 medical report, Dr. Hart diagnosed low back pain unspecified
laterally with sciatica present, unspecified. He described appellant’s course of treatment
beginning December 8, 2014. Dr. Hart reported that he continued to see him monthly for low
back pain since April 30, 2015 since his condition remained unchanged since the initial
December 8, 2014 employment incident.
A hearing was held on February 9, 2016. Appellant testified regarding the circumstances
of his injury. He explained that he had previously missed some time from work due to back pain
but nothing to the extent of the alleged December 8, 2014 injury. Appellant further reported
never having experienced pain radiating to his left leg. The record was held open for 30 days.

5

The Board notes that the record did not contain Dr. Scialabba’s October 5, 2015 report.

4

The employing establishment subsequently submitted a July 24, 2014 memorandum
which indicated that appellant had informed his supervisor he could not come to work as he had
blown out his back and needed to seek medical attention on June 23, 2014. A May 27, 2014
memorandum indicated that appellant called out of work on that day due to hurting his back.
In a March 14, 2016 memorandum, the employing establishment submitted videos of
appellant participating in a parade in which he was shown to march, twist, and turn while playing
a drum. It further made reference to appellant’s history of back injuries where he had previously
called off work prior to the alleged employment incident.
By letter dated March 7, 2016, counsel for appellant argued that the medical evidence of
record established that the December 8, 2014 employment incident was causally related to
appellant’s back injury.
By decision dated April 4, 2016, an OWCP hearing representative affirmed the May 29,
2015 decision finding that the evidence of record failed to establish that appellant’s injury was
causally related to the accepted December 8, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
In order to determine whether an employee actually sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.9 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.10 The opinion of the physician must be
6

Supra note 3.

7

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Elaine Pendleton, supra note 7.

10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
OWCP accepted that the December 8, 2014 employment incident occurred as alleged.
The Board finds that appellant has failed to submit sufficient medical evidence to support an
injury causally related to the accepted December 8, 2014 employment incident.12
In support of his claim, appellant submitted medical reports dated December 8, 2014
through November 2, 2015 from Dr. Hart, his treating physician. Dr. Hart opined that the
December 8, 2014 work activity of lifting a file cabinet was causally related to appellant’s
bulging disc at the L3-4 level. The Board finds that the opinion of Dr. Hart is not well
rationalized. While Dr. Hart opined that appellant’s injury was caused by the December 8, 2014
employment incident, he failed to provide a sufficient explanation as to the mechanism of injury
pertaining to this traumatic injury claim, namely, how lifting a cabinet would cause or aggravate
appellant’s back injury.13 In the December 8, 2014 Form CA-16, Dr. Hart checked a box “yes”
indicating that the diagnosed conditions were causally related to the accepted employment
incident. The Board has held, however, that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, without explanation or rationale, that opinion
is of diminished probative value and is insufficient to establish a claim.14 The Board notes that
Dr. Hart failed to provide a detailed medical history or discuss appellant’s preexisting back
complaints prior to the December 8, 2014 employment incident. Dr. Hart failed to discuss
whether appellant’s preexisting condition had progressed beyond what might be expected from
the natural progression of that condition.15 A well-rationalized opinion is particularly warranted
in this case due to appellant’s history of preexisting degenerative lumbar condition.16 Dr. Hart
only generally repeated appellant’s allegations pertaining to the employment incident. Such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed condition.17 Without explaining how the
11

James Mack, 43 ECAB 321 (1991).

12

See Robert Broome, 55 ECAB 339 (2004).

13

S.W., Docket 08-2538 (issued May 21, 2009).

14

See P.S., Docket No. 17-0598 (issued June 23, 2017).

15

R.E., Docket No. 14-868 (issued September 24, 2014).

16

K.P., Docket No. 14-1330 (issued October 17, 2014).

17

K.W., Docket No. 10-98 (issued September 10, 2010).

6

movements involved in the December 8, 2014 employment incident caused or contributed to the
L3-4 herniated nucleus pulposus, Dr. Hart’s opinion on causal relationship is of limited probative
value.18
Dr. Scialabba’s April 23, 2015 medical report is also insufficient to establish appellant’s
claim. He noted appellant’s December 8, 2014 employment incident where he had attempted to
move a heavy cabinet and experienced pain in his back and left leg. The Board notes, however,
that Dr. Scialabba failed to provide a firm medical diagnosis. Dr. Scialabba diagnosed leg and
lower back pain. The Board has consistently held that pain is a symptom, rather than a
compensable medical diagnosis.19 Furthermore, Dr. Scialabba indicated that MRI scan imaging
of appellant’s lumbar spine was “suggestive” of a central disc bulge at L3-4 superimposed on a
congenitally narrow L3-4 canal. He also noted additional objective testing was required via
EMG/NCV studies of the left lower extremity. Thus, it appears that Dr. Scialabba did not have a
complete medical background to provide an opinion on appellant’s alleged injury and the cause
of his condition.20 As he failed to provide a clear diagnosis and did not adequately explain the
cause of appellant’s injury, his report is of no probative value.21
The remaining medical evidence of record is also insufficient to establish appellant’s
traumatic injury claim. Dr. Hill’s December 31, 2014 report is speculative and of little probative
value as he was uncertain if appellant was experiencing a right inguinal hernia or a groin pull. A
medical opinion is of limited probative value if it provides only speculative support for causal
relationship.22
Dr. Moccia’s March 10, 2015 report simply interpreted diagnostic studies pertaining to
the lumbar spine with no firm medical diagnosis or opinion on the cause of his injury.23
The physical therapy notes dated January 7 through 16, 2015 are also insufficient to
establish appellant’s claim as registered nurses, physical therapists, and physician assistants, are
not considered physicians as defined under FECA. As such, their opinions are of no probative
value.24

18

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
19

C.F., Docket No. 08-1102 (issued October 10, 2008).

20

See W.O., Docket No. 16-1502 (issued March 10, 2017).

21

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

22

See D.H., Docket No. 17-0178 (issued May 10, 2017).

23

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

5 U.S.C. § 8102(2) of FECA provides as follows: (2) “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. A.C., Docket No. 08-1453 (issued November 18, 2008) (records from a physical therapist do
not constitute competent medical opinion in support of causal relation, as physical therapists are not considered
physicians as defined under FECA).
24

7

The Board notes that there is no requirement that the federal employment be the only
cause of appellant’s injury. If work-related exposures caused, aggravated or accelerated
appellant’s condition, he is entitled to compensation.25 However, an award of compensation may
not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.26 Appellant’s honest belief that the December 8, 2014 employment incident caused his
medical injury is not in question, but that belief, however sincerely held, does not constitute the
medical evidence necessary to establish causal relationship.27
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the December 8, 2014 employment incident and his diagnosed L3-4
herniated nucleus pulposus. Thus, appellant has failed to meet his burden of proof.28
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the December 8, 2014 employment incident.

25

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

26

D.D., 57 ECAB 734 (2006).

27

See J.S., Docket No. 17-0507 (issued August 11, 2017).

28

The Board notes that where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c).

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 4, 2016 is affirmed.
Issued: November 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

